DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 9-12, 14, 16, 18 and 20 remain for examination and are addressed in this office action of which claims 1, 3 and 20 have been amended. Claims 2, 4-8, 13, 15, 17 and 19 were cancelled by the Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant reply, independent claim 1 was amended as follows (amendments emphasized).
Claim 3. The soft magnetic alloy according to Claim 1, wherein the coordinate ([Ni). [M] is present in a region surrounded by the straight line A, the straight line B, the straight line C. a straight line D, and straight line E. wherein; 
Straight line E: [Ni]=2.0, and 
Straight line D: a straight line connecting, a point at which ([Ni], [M]) is (3.0, 10.00) and a straight line E wherein straight line E: [Ni]=2.0.
The specification defines “Straight line D: a straight line connecting a point at which ([Ni], [M]) is (3.0, 10.00) and a point at which ([Ni], [M]) is (0.1, 7.00)” which means it has the line D has a specific slope, intercept and values it includes and cuts off. However, the new definition of Straight D now would include values that were not contemplated. .For instance, since the new end points of claim 3 are a point at which ([Ni], [M]) is (3.0, 10.00) and a straight line E wherein straight line E: [Ni]=2.0, the second point can be any value as long as the X-coordinative value, Ni, is 2.0, for example Y-coordinate would exceed the value defined by the original straight D but would a value that would still be part of straight line C. Therefore, instant claimed range of was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 3, 9-12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 18, claims 16 depends on claim 5 and claim 18 depends on claim 7. However, claims 5 and 7 are canceled thereby making it unclear as to what claim limitations are to be imported into the claims to examine the claims. For the sake of compact prosecution, claims 16 and 18 are interpreted to be dependents of claim 1.
Since they are now substantial duplicates due to the interpretation, Claims 16 and 18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claims 1, 3, 9-12, 14, 16, 18 and 20, independent claims 1 and 20 now require in part, “1.0 mass%≤Mo≤6 mass%”, “1%≤Cr≤14% by mass”, “having Cr and Mo, and satisfying 1%≤Cr+3.3Mo≤14% by mass” (amendments emphasized). However, using the minimum of the prescribed ranges for Mo and Cr cannot attain the minimum value of 1% required the limitation of the formulaic expression 1%≤Cr+3.3Mo≤14% by mass. In addition, the having Cr and Mo, and” since the minimum range of the Mo and Cr already establish the presence of Cr and Mo in the alloy leading to the question whether the recitation of “having Cr and Mo, and” is requiring a different range for Mo and Cr from the recited limitation of “1.0 mass%≤Mo≤6 mass%” and “1%≤Cr≤14% by mass”. Claims 1, 3, 9-12, 14, 16, 18 are dependents of claim 1 and thereby also indefinite. 

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As noted in the rejection of claim 3 under  35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement above, claim 3 now includes values that are beyond what is presented in claim 1 since the new end points of claim 3 are a point at which ([Ni], [M]) is (3.0, 10.00) and a straight line E wherein straight line E: [Ni]=2.0, which the second point can be any value as long as the X-coordinative value, Ni, is 2.0, for example Y-coordinate would exceed the value defined by the original straight D but would a value that would still be part of straight line C.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 16 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Regarding claims 16 and 18, claims 16 depends on claim 5 and claim 18 depends on claim 7. Since claims 5 and 7 are canceled, claims 16 and 18 are rejected as being incomplete claims. MPEP provides that “If the base claim has been canceled, a claim which is directly or indirectly dependent thereon should be rejected as incomplete.” See MPEP § 608.01(n) V. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1, 3, 9-12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0202383 A1 of Tanaka (US’383).
Regarding claims 1, 3, 9-11 and 20, the claimed ranges of Ni and M of the instant claims of claims 1, 3, 9-10 and 20 are interpreted as being plotted in Cartesian coordinates in linear interval for examination purposes as specified in the instant claims, and the range of the Ni and M to be bound by the polygon of the intersection of lines A, B, C, D and E as drawn in Figure 1 (of the instant disclosure as the figure provides a pictorial representation of the numerical bounds of the polygon) for claim 1 (as well as for claim 20 since claim 20 is also defined by the polygon of the intersection of lines A, B, C, D and E). Similarly, claims 3, 9 and 10 are interpreted as being bound by the polygons defined by lines A, B, C, D and E (claim 3), A, C, D, E, F and G (claim 9) and D, E, G, H and I (claim 10). 
It is noted that the instant claims namely claim 1 recites the term “optionally” with respect to the compositional constituents of the alloy. MPEP provides the guidance that "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation." See MPEP § 2103 C. "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." See MPEP § 2111.04.  Therefore, the optional features recited in the instant claims are not required to present and are not deemed to limit the scope of the instant claims.

claims 1, 3, 9, 10 and 20, US 2009/0202383 A1 of Tanaka (US’383) teaches “a non-oriented electrical steel sheet being excellent in surface characteristics and having both excellent mechanical characteristics and magnetic characteristics necessary for a rotor of rotating machines such as motors and generators which rotate at a high speed, and a method for producing the same” {abstract} which reads on the instant “soft magnetic alloy” since one skilled in the art recognizes that since electromagnetic steels are magnetic and would be considered as soft as the prior art teaches [0001] “a non-oriented electrical steel sheet having excellent mechanical characteristics as well as magnetic characteristics that is suitable for a rotor of interior permanent magnet motors which rotate at a high speed”.
Regarding the compositional requirements of claims 1, 3, 9, 10 and 20, the prior art teaches “[0017] Namely, the invention provides a non-oriented electrical steel sheet comprising in % by mass: 0.06% or less of C; 3.5% or less of Si; from 0.05% or more to 3.0% or less of Mn; 2.5% or less of Al; 0.30% or less of P; 0.04% or less of S; 0.02% or less of N; at least one element selected from the group consisting of Nb, Ti, Zr and V in the range satisfying equation (1) below; as arbitrarily added elements, from 0% or more to 8.0% or less of Cu, from 0% or more to 2.0% or less of Ni, from 0% or more to 15.0% or less of Cr, from 0% or more to 4.0% or less of Mo, from 0% or more to 4.0% or less of Co, from 0% or more to 4.0% or less of W, from 0% or more to 0.5% or less of Sn, from 0% or more to 0.5% or less of Sb, from 0% or more to 0.3% or less of Se, from 0% or more to 0.2% or less of Bi, from 0% or more to 0.5% or less of Ge, from 0% or more to 0.3% or less of Te, from 0% or more to 0.01% or less of B, from 0% or more to 0.03% or less of Ca, from 0% or more to 0.02% or less of Mg and from 0% or more to 0.1% or less of REM; and a balance consisting of Fe and impurities; and having a recrystallized fraction being less than 90%; 
0<Nb/93+Zr/91+Ti/48+V/51−(C/12+N/14)<5×10−3 (1) 
(in equation (1), Nb, Zr, Ti, V, C and N represents the amounts (% by mass) of elements, respectively).” (emphasis added to the elements claimed in the instant claims). 
prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the instant claims recite the transitional phrase “consisting of” which excludes any element, step, or ingredient not specified in the claim. See MPEP § 2111.03. Although the reference alloy may allow additional elements other than those explicitly claimed in the instant claims, the usage of the alloy as disclosed is fitting as prior art since the prior art allows the range of additional elements to be optional, as low as zero or inevitable impurities.
Regarding the claimed expression of 1%≤Cr+3.3Mo≤14% of instant claims 1 and 20, although the prior art does not explicitly teach of this equation, the prior art teaches “from 0% or more to 15.0% or less of Cr, from 0% or more to 4.0% or less of Mo” which means that the formulaic expression Cr+3.3Mo would equate to a range of 0-28.2 mass% meaning that the claimed ranges of formulaic expression (1 – 14) of the instant claims lies within or overlap the range provided by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least substantially enhanced, qualities of utility. [Milligan Higgins] Glue Co. v. Upton, 97 U.S. 3, 24 L.Ed. 985; Welling v. Crane, C.C., 21 F. 707; Brady Brass Co. v. Ajax [Metal Co., 3 Cir.], 160 F. 84, 90, 87 C.C.A. 240; Pittsburgh Iron Steel [Foundries] Co. v. Seaman-Sleeth Co., [3 Cir.] 248 F. 705, 160 C.C.A. 605; Miami Copper Co. v. Mineral Separation, Ltd., [3 Cir.] 244 F. 752, 157 C.C.A. 200."”
Regarding the claimed properties of claims 1, 11 and 20, it is noted that the prior art does not explicitly teach that its steel has the claimed properties of a) saturated magnetic flux density of 1.7 T or higher (claim 1, 20) and b) Vickers hardness Hv of 250 or higher (claim 11).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01 I. Further, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01 II. 

Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claim since the claimed and prior art products are identical or substantially identical in structure or composition as the prior art teaches a soft magnetic alloy ([0001] “a non-oriented electrical steel sheet having excellent mechanical characteristics as well as magnetic characteristics that is suitable for a rotor of interior permanent magnet motors which rotate at a high speed”.) as claimed in the instant claims with substantially identical composition (see compositional analysis of claims 1 and 20 above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Regarding claims 12, 14, 16 and 18 and the inclusion at least one element of the group, the prior art teaches optional inclusion of “from 0% or more to 0.3% or less of Se, from 0% or more to 0.2% or less of Bi,” “from 0% or more to 0.3% or less of Te,” and “from 0% or more to 0.03% or less of Ca”. This means that the claimed ranges of the various elements of the instant claims overlap or lie inside ranges disclosed by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Response to Arguments
The previously stated rejections under a) 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and b) 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been withdrawn in view of the amendments to the claims. However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the instant claims.
Applicant’s arguments, see pages 7-9, filed 01/20/2022, with respect to the previously stated rejection of “Claims 1, 5, 9-12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-160302 A of Takada and its English machine translation (JP’302)” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found art in view of the amendments to the instant claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733